Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12  of U.S. Patent No. USPAT 11/216,140 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 in USPAT 11/216,140 B1 have narrower scope than claim 1 and anticipates every limitation in current application.

Claim 1 – Current Application
USPAT 11/216,140 B2
A projected capacitive (PCAP) touchscreen, comprising:
A projected capacitive (PCAP) touchscreen, comprising:
a first transparent electrode comprising a vertical electrode pad and a first floating indium-tin-oxide (ITO) island;

a first transparent electrode comprising a vertical electrode pad and a first floating indium-tin-oxide (ITO) island; and
a second transparent electrode parallel to the first transparent electrode, comprising a horizontal electrode pad,
a second transparent electrode parallel to the first transparent electrode, comprising a horizontal electrode pad and a second floating ITO island,
wherein the vertical electrode pad is separated from the horizontal electrode pad by a plan-view electrode gap, and
wherein the vertical electrode pad is separated from the horizontal electrode pad by a plan-view electrode gap,
wherein a dimension of the first floating ITO island is less than or equal to the plan-view electrode gap, and
wherein a dimension of the first floating ITO island is less than or equal to the plan-view electrode gap,

wherein the first transparent electrode comprises a first laser ablation line between the first floating ITO island and a third floating ITO island of the first transparent electrode, wherein the third floating ITO island is most proximate to the first floating ITO island; and wherein the second transparent electrode comprises a second laser ablation line between the second floating ITO island and a fourth floating ITO island of the second transparent electrode, wherein the fourth floating ITO island is most proximate to the second floating ITO island.

Claim 7

The PCAP touchscreen of claim 1,
wherein the dimension of the first floating ITO island is based on a varying ITO dicing pattern,
wherein the dimension of the first floating ITO island is based on a varying ITO dicing pattern, 

the PCAP touchscreen further comprising:
a first signal path from the vertical electrode pad to the horizontal electrode pad via the first floating ITO island, 
a first signal path from the vertical electrode pad to the horizontal electrode pad via the first floating ITO island,

wherein the first signal path
comprises at least one high-impedance edge-to-edge capacitance or one high-impedance small-area capacitance.
comprises at least one high-impedance edge-to-edge capacitance or one high-impedance small-area capacitance,

wherein the first signal path has a lower impedance than a fifth signal path from the vertical electrode pad to the horizontal electrode pad via a fifth floating ITO island of the first transparent electrode, wherein the fifth floating ITO island is based on a uniform ITO dicing pattern.


Same issue is present with claim 12 of current application when compared to the scope of claims 12 and 18 of the patent application.
Claims 2-11 and 13-20 are rejected as being dependent on rejected base claims 1 and 12. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691